DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring attached to the return fulcrum must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The currently amended drawing of Figure 2, filed 02 May 2022, show a spring attached to the liquid reservoir and the pedal, the newly added spring in the drawing does not even correlate to the new claim language of the spring attaching to the lid.  Corrected drawings of the spring feature are requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and claims of the original application merely state that the spring is attached to a return fulcrum.  There is no support for the spring to be attached to the liquid reservoir and the lid as the newly added amended language claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 9, 10, 11, 14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,279,508 to Marchant et al in view of U.S. Patent No. 6,446,574 to Bickley.
Regarding Claims 1, 9, 10, 11, 14, 19, and 20, Marchant teaches a pet drinking fountain and method comprising: a liquid reservoir (Marchant Fig. 2 #32) configured to retain a liquid for a pet consumption; a supply hose (Marchant Fig. 2 #26) and a drain hose (Marchant Fig. 2 #64) attached under a pressure to the liquid reservoir; a pedal (Marchant Fig. 1 and 2 #14) attached adjacent a side of the liquid reservoir; a fountain (Marchant Fig. 2 #72 and title) and configured to spray a liquid from the reservoir under the pressure in response to the depression of the pedal.
Marchant is silent on teaching a sliding cover configured to cover the liquid reservoir and to expose a portion thereof in response to a depression of the pedal. However, Bickley teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pet waterer with a sliding cover configured to cover the liquid reservoir and to expose a portion thereof in response to a depression of the pedal (Bickley Fig. 2 and 3 #30/#62 slides over the top of #102, it slides backward to open and forward to close). It would have been obvious to one of ordinary skill in the art to modify the teachings of Marchant with the teachings of Bickley before the effective filing date of the claimed invention to prevent intrusion of pests and undesired animals that could cause contamination as taught by Bickley. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Marchant as modified satisfies the limitation of the fountain under the cover (Marchant #72 under Bickley #30/#62)
Regarding Claims 3 and 16, Marchant as modified teaches the pressure is a gravity pressure of a domestic water line, a faucet and a supply reservoir (Marchant Fig. 2 #66 and #24).
Regarding Claim 4, Marchant as modified teaches the pedal is attached to spring loaded return (Marchant Fig. 2 #48).
Regarding Claims 5 and 17, Marchant as modified teaches wherein a spring (Bickley Fig. 2 and 3 #50 and #42) attached to the liquid reservoir (Bickley #100) and the lid (Bickley #30#62; applicant hasn’t claimed a direct connection, Bickley teaches connection via linkages) as a return fulcrum has an adjustable spring force equal to one fourth a weight of a domestic animal (the spring force is dependent on the size of the animal a large dog versus a small dog, a rabbit versus a dog, etc. the springs taught by Bickley satisfy the broad nature of the limitation since the spring are “capable of” being adjusted to the specified force, the specific spring force is not claimed, the claim merely claims that the spring can be adjustable to ¼ the weight, just because Fig. 3 shows the cat has 2 paws on the pedal does not mean that the pedal wouldn’t operate with just one paw pressing).  In addition, making adjustments to the spring is merely an obvious engineering design choice derived through routine tests and experimentation to optimize operations and safety to achieve desired controlled access by a specific animal. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claims 6, 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,279,508 to Marchant et al in view of U.S. Patent No. 6,446,574 to Bickley as applied to claim 1 above, and further in view of U.S. Patent No. 6,526,916 to Perlsweig.
Regarding Claims 6, 7, 8, and 18, Marchant as modified is silent on the sliding cover defines a perforated surface; wherein the sliding cover defines a plurality of holes in a surface thereof; wherein the sliding cover comprises a filter disposed between a liquid in the liquid reservoir and an outside surface of the cover. However, Perlsweig teaches it is known to provide a cover with apertures in a pet fountain that functions as a filter (Perlsweig #46). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Marchant with the teachings of Perlsweig before the effective filing date of the claimed invention to keep solid particles out as taught by Perlsweig. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,279,508 to Marchant et al in view of U.S. Patent No. 6,446,574 to Bickley as applied to claim 1 above, and further in view of U.S. Patent No. 6,062,166 to Macrina.
Regarding Claim 12, Marchant as modified is silent on comprising a mechanical timer configured to trigger a deactivation of the fountain and to close the cover. However, Macrina teaches the general knowledge of one of ordinary skill in the art that it is known to utilize timers in pet fountains (Macrina #40). It would have been obvious to one of ordinary skill in the art to modify the teachings of Marchant with the teachings of Macrina before the effective filing date of the claimed invention for automated control as taught by Macrina. The examiner takes official notice that it would have been obvious to one of ordinary skill in the art to apply a timer control to the lid also for a known means of automated access that is old and notoriously well-known in the art. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,279,508 to Marchant et al in view of U.S. Patent No. 6,446,574 to Bickley as applied to claim 1 above, and further in view of U.S. Patent No. 8,104,431 to Klenotiz and U.S. Patent No. 9,332,729 to Hyle.
Regarding Claim 13, Marchant as modified is silent on a proximity sensor configured to trigger a deactivation of the fountain and to close the cover. However, Klenotiz (Klenotiz #2) teaches the general knowledge of presence sensors to trigger and stop flow into a drinking reservoir and Hyle (Hyle #32) teaches the general knowledge of one of ordinary skill in the art to use sensors to control a lid to open and close. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Marchant with the teachings of Klenotiz and Hyle before the effective filing date of the claimed invention for automated measures and control and taught by Klenotiz and Hyle. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Regarding claims 8, the claim merely states that the sliding cover comprises a filter disposed between a liquid in the liquid reservoir and an outside surface of the cover.  This claim does not require the filter to move with the cover.  Its broad nature can be interpreted merely as an addition to the sliding a cover, there is an additional component beneath the sliding cover of Bickley that acts as a filter above the water.  The modification of Perlsweig is merely the addition of this filter above the water and beneath the sliding cover of Bickley. It covers the water so it functions as a cover. Motion of the filter is not required in this claim.  In addition, claims 6 and 7 merely state the sliding cover defines a perforated surface.  These two claims are very broad, the claim is not explicit about where the holes are since it merely states “defines”.  The claim does not require the holes to be in the sliding part of the cover.  The addition of the filter layer of Perlsweig above the water as an additional cover layer and beneath the sliding cover or Perlsweig satisfies the broad nature of the claim limitation.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 18, the claim is not explicit enough to define over the prior art of record.  The method claim language merely states the step of filtering the liquid via the sliding cover and a motion thereof over the liquid reservoir.  The motion of the sliding cover over the reservoir exposes the filter layer of Perlsweig and thus enables the filtering to occur.  If the sliding cover remains in the closed position the filtering can’t occur, but once the cover of Bickley slides open this motion exposes the filtering layer and thus filters the liquid by the sliding cover and motion of the cover to a new position that exposes the filter layer over the reservoir.  The claim does not explicitly claim the true relationship between the filtering and the cover and how it achieves the filtering.  Marchant as modified by Bickley and Perlsweig satisfy the broad nature of the claim language. 
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 August 2022